PORTABLE TESTER FOR A LEAKAGE RATE
OF A CYLINDER IN AN AUTOMOBILE ENGINE



EXAMINER’S AMENDMENT


In view of the Applicant’s amendment dated August 04, 2022, an Examiner’s amendment to the record appears below because claims remain that are dependent upon now cancelled claims. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Claims

Claim 8, line 1; change the phrase “according to claim 7”  to  --according to claim 6--.
Claim 9, line 1; change the phrase “according to claim 7”  to  --according to claim 6--.
Claim 16, line 1; change the phrase “according to claim 15”  to  --according to claim 14--.
Claim 17, line 1; change the phrase “according to claim 15”  to  --according to claim 14--.


REASONS FOR ALLOWANCE

In view of the Applicant’s amendments to independent claim 1, claim 1 has been allowed. The claim has been found to be distinct over the prior art for the same reasons as was set forth in the previous Office Action (June 22, 2022). Claims 2 - 6, 8 - 14, and 16 - 18 depend from claim 1 and have also been allowed. These claims are distinct over the prior art for the same reasons as was also set forth in the said previous Office Action.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.





/Eric S. McCall/Primary Examiner
Art Unit 2856